Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in Instant Application.
Claims 1-9, 11-19 amended.
Claims 1-20 are rejected.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of application of Republic of Korea KR10-2018-0036776 filed 03/29/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/28/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Response to Arguments
Applicant's arguments filed in the amendment filed 02/11/2022 have been fully considered but are moot in view grounds of rejection. The reasons set forth below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1, 3-8, 10-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mian et al., “hereinafter Mian” (U.S. Patent Publication: 20070213077) in view of Lockhart et al., “hereinafter Lockhart” (U.S. Patent Publication: 20120259926).

As per Claim Mian discloses a method performed by a computer apparatus for providing a multimedia message, the method comprising: 
receiving, from a sender terminal, for transmitting a multimedia message including multimedia data to a receiver terminal (Mian, Para.14, The terminal 120 may be a message originating communication device and the terminal 130 may be a message recipient communication device, Para.17, the multimedia service center 142 can receive an original message 150 from an originating communication device 120. The original message 150 can be based on a wireless communication message protocol, the message being of a first message type…Modifying the original message 150 can include transcoding the original message 150 based on a mismatch between the content of the original message 150 and the capabilities of the message recipient communication device 130, Para.32, the server 410 may only send a notification to the first device 420 in step 474 and may only send the transcoded message back to the first device 420 if it is requested); 
determining a first context by analyzing first contextual information collected from each of the sender terminal and the receiver terminal in response to receiving request (Mian, Para.17, Modifying the original message 150 can include transcoding the original message 150 based on a mismatch between the content of the original message 150 and the capabilities of the message recipient communication device 130. For example, transcoding the original message 150 can include converting a video message to a multiple picture message, converting an embedded audio from one format to another format, deleting multimedia content from a multimedia message while retaining text in the original message 150, or any other transcoding method. Preferences of the message recipient communication device 130 may be capabilities of the recipient communication device 130. ); 
determining a first type of the multimedia data to be received from the sender terminal and a second type of data to be transmitted to the receiver terminal based on the determined first context, both the first type of the multimedia data and the second type of the multimedia data being based on original multimedia data of the multimedia data, the first type of the multimedia data being determined as one of the original multimedia data or a preview of the original multimedia data (Mian, Para.08, A method and apparatus for handling messaging service message adaptation. An original message is received from an originating communication device, the original message based on a wireless communication message protocol, the original message being of a first message type. The original message is modified according to preferences of a message recipient communication device to generate a second message of a second message type. The second message is sent to the message recipient communication device. The original message is sent to an alternate message recipient based on the original message being modified.)
and processing the request for transmitting the multimedia message after the determining the first type of the multimedia data and the second type of the multimedia data (Mian, Para.17, the multimedia service center 142 can receive an original message 150 from an originating communication device 120. The original message 150 can be based on a wireless communication message protocol, the message being of a first message type. The wireless communication message protocol can be a wireless telecommunication message protocol, such as a cellular communication message protocol, such as a text messaging protocol, a short messaging service protocol, an enhanced messaging service protocol, a multimedia messaging service protocol, or the like. The transcoder 146 can modify the original message 150 according to preferences of a message recipient communication device 130 to generate a second message 155 of a second message type.), the processing the request including 
 receiving the multimedia message including the determined first type of the multimedia data from the sender terminal, and transmitting the multimedia message including the determined second type of the multimedia data to the receiver terminal (Mian, Para.20, the multimedia service center 142 can receive an original message 150 from an originating communication device 120. The original message 150 can be based on a wireless communication message protocol and can be of a first message type… The transcoder 146 can modify the original message 150 according to preferences of a message recipient communication device 130 to generate a second message 155 of a second message type. The multimedia service center 142 can then send the second message 155 to the message recipient communication device 130. The modification notification generation module 144 can generate a modification notification 157 indicating that the original message was modified. The multimedia service center 144 can then send the modification notification 157 to the originating communication device 120. The modification notification 157 can include the second message 155 of the second message type. Alternately, the modification notification 157 can provide an option to retrieve the second message 155 of the second message type.)
However Mian does not explicitly disclose receiving, from a sender terminal and determining a first context by analyzing first contextual information collected from each of the sender terminal and the receiver terminal in response to receiving request.
Lockhart discloses receiving, from a sender terminal (Lockhart, Para.232, Following his doctor's request, Mark accesses the interactive multimedia messaging system on his phone uses his mobile phone to take photos of his knee. He also records an audio with his phone explaining how his knee is feeling. The uses the multimedia creator interface to create an interactive multimedia message with the photos of his knee and his recorded audio, which he then sends to his doctor's office.), determining a first context by analyzing first contextual information collected from each of the sender terminal and the receiver terminal in response to receiving request (Lockhart, Para.143, the IMMS 310 may access the active resources directory 110 to obtain any previously stored properties for the intended recipient, which may include, among others, the connectivity type of the recipient device, the types of applications present on the recipient device (i.e. whether the recipient device includes an IMMS), and any preferences for media type. Based on these stored properties, an optimum medium is selected for each recipient in step 1608, Para.142, a multimedia message may also be transmitted in multiple formats depending on the choice of the sender and/or the capabilities of the intended recipient. One exemplary embodiment of a process for determining the format of a transmitted message is shown in FIG. 16. In step 1602, a multimedia message is created, for example using the IMMS 310 described in FIGS. 15 and/or 28. In step 1604, the user selects to send the message. At this time, the user may also select any contextual properties, transmission criteria, and the intended recipients.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Mian with the teachings as in Lockhart. The motivation for doing so would have been for providing a new and innovative paradigm for sharing, trading, and using media and media messages. The invention includes an interactive media creator that enables users to obtain media components from multiple sources (including live recording, the cloud, a mobile web site, a local device, personal computer, etc.) and put, edit, mix and organize them into a single interactive multimedia message that can be shared in various formats (email, SMS, streaming, wmv, mp4, etc.) with any other device or location where they play as videos. Transmission of the media and media messages is preferably performed through the use a messaging container format that enables recipients not only to view the created message, but also use, edit, mash, save, synthesize, and/or include any of the individual media components in new messages that can be shared over and over. (Lockhart, Para.,14).

With respect to Claim 10, Claim 11, Claim 16 are substantially similar to Claim 1 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 2, Mian in view of Lockhart disclose the method of claim 1, wherein the collected first contextual information comprises at least two of a network data rate of the sender terminal, a network data rate of the receiver terminal (Lockhart, Para.181, the user may choose for transmission to occur only when the associated client device and/or recipient has access to a high-speed data connection, or when the user's and/or recipient's bandwidth is not being utilized for other tasks. Ascertaining the available bandwidth for the user and/or recipient may be conducted various methods.), whether a receiver user is using the receiver terminal (Lockhart, Para.187, the message transmission manager 312 determines whether the user of the recipient device has permitted received messages to be updated or replaced with newer versions), accessibility of the receiver terminal, intensity of use immersion of the receiver user (Lockhart, Para.108, Information can also be tracked regarding how much of an interactive multimedia message has been watched by the recipient and/or the specific point in the message when the recipient stopped viewing. Such information may be used to accurately assess how engaging or useful a particular interactive multimedia message is, which may be especially important in the fields such as advertising, healthcare, learning companies, or the like.), or an original copy request received from the receiver terminal in response to an explicit input of the receiver (Lockhart, Para.143, the IMMS 310 may access the active resources directory 110 to obtain any previously stored properties for the intended recipient, which may include, among others, the connectivity type of the recipient device, the types of applications present on the recipient device (i.e. whether the recipient device includes an IMMS), and any preferences for media type,).  

With respect to Claim 12, Claim 17 are substantially similar to Claim 2 and are rejected in the same manner, the same art and reasoning applying.


As per Claim 3, Mian in view of Lockhart disclose the method of claim 1, wherein the second type of the multimedia data includes one of an event notification, the original multimedia data, or the preview of the original multimedia data, and the first type of the multimedia data and the second type of the multimedia data are different (Mian, Para.08, A method and apparatus for handling messaging service message adaptation. An original message is received from an originating communication device, the original message based on a wireless communication message protocol, the original message being of a first message type. The original message is modified according to preferences of a message recipient communication device to generate a second message of a second message type. The second message is sent to the message recipient communication device. The original message is sent to an alternate message recipient based on the original message being modified.)

With respect to Claim 13, Claim 18 are substantially similar to Claim 3 and are rejected in the same manner, the same art and reasoning applying.


As per Claim 4, Mian in view of Lockhart disclose the method of claim 1, further comprising: determining a second context by analyzing second contextual information collected from each of the sender terminal and the receiver terminal after determining the first context; changing the first type of the multimedia data to a third type of the multimedia data or the second type of the multimedia data to a fourth type of the multimedia data in response to determining the second context is different from the first context; and performing at least one of receiving the third type of the multimedia data from the sender terminal, or transmitting the fourth type of the multimedia data to the receiver terminal (Mian, Para.08, A method and apparatus for handling messaging service message adaptation. An original message is received from an originating communication device, the original message based on a wireless communication message protocol, the original message being of a first message type. The original message is modified according to preferences of a message recipient communication device to generate a second message of a second message type. The second message is sent to the message recipient communication device. The original message is sent to an alternate message recipient based on the original message being modified.)
With respect to Claim 14, Claim 19 are substantially similar to Claim 4 and are rejected in the same manner, the same art and reasoning applying.

As per Claim 5, Mian in view of Lockhart disclose the method of claim 4, wherein the processing the request comprises: receiving the original multimedia data from the sender terminal as the first type of the multimedia data (Mian, Para.08, A method and apparatus for handling messaging service message adaptation. An original message is received from an originating communication device, the original message based on a wireless communication message protocol, the original message being of a first message type. The original message is modified according to preferences of a message recipient communication device to generate a second message of a second message type. The second message is sent to the message recipient communication device. The original message is sent to an alternate message recipient based on the original message being modified.); storing the original multimedia data (Mian, Para.17, the multimedia service center 142 can receive an original message 150 from an originating communication device 120. The original message 150 can be based on a wireless communication message protocol, the message being of a first message type.); and transmitting the stored original multimedia data to the receiver terminal as the fourth type of the multimedia data in response to determining the second context is different from the first context based on receiving an original copy request from the receiver terminal corresponding to the transmitted preview (Mian, Para.20, the multimedia service center 142 can receive an original message 150 from an originating communication device 120. The original message 150 can be based on a wireless communication message protocol and can be of a first message type… The transcoder 146 can modify the original message 150 according to preferences of a message recipient communication device 130 to generate a second message 155 of a second message type. The multimedia service center 142 can then send the second message 155 to the message recipient communication device 130. The modification notification generation module 144 can generate a modification notification 157 indicating that the original message was modified. The multimedia service center 144 can then send the modification notification 157 to the originating communication device 120. The modification notification 157 can include the second message 155 of the second message type. Alternately, the modification notification 157 can provide an option to retrieve the second message 155 of the second message type.).
However Mian does not disclose generating the preview of the original multimedia data; transmitting the generated preview to the receiver terminal as the second type of the multimedia data.
Lockhart discloses generating the preview of the original multimedia data; transmitting the generated preview to the receiver terminal as the second type of the multimedia data (Lockhart, Para.54, each user the ability to create, edit and preview multimedia messages, and by giving each user the ability to pre-set criteria upon which any message is sent, Para.127, a "Preview" icon 2830, a "Share" icon 2832, a "Copy" icon 2834, a "Paste" icon 2836, a "Delete" icon 2838, a "Rename" icon 2840, an "MM Home" icon 2842 and a "MM Mailbox" icon 2844. In one embodiment, selection of the "New MM" 2826 icon will provide timelines for a new multimedia message; selection of the "Close MM" 2828 icon will close the current multimedia message that the user is working on; selection of the "Preview" 2830 icon will display a preview of the current multimedia message). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Mian with the teachings as in Lockhart. The motivation for doing so would have been for providing a new and innovative paradigm for sharing, trading, and using media and media messages. The invention includes an interactive media creator that enables users to obtain media components from multiple sources (including live recording, the cloud, a mobile web site, a local device, personal computer, etc.) and put, edit, mix and organize them into a single interactive multimedia message that can be shared in various formats (email, SMS, streaming, wmv, mp4, etc.) with any other device or location where they play as videos. Transmission of the media and media messages is preferably performed through the use a messaging container format that enables recipients not only to view the created message, but also use, edit, mash, save, synthesize, and/or include any of the individual media components in new messages that can be shared over and over. (Lockhart, Para.,14).


As per Claim 6, Mian in view of Lockhart disclose the method of claim 4, wherein the processing of the request comprises: receiving the preview of the original multimedia data as the first type of the multimedia data from the sender terminal; transmitting the preview to the receiver terminal as the second type of the multimedia data; receiving the original multimedia data from the sender terminal as the third type of the multimedia data in response to determining the second context is different from the first context based on receiving an original copy request from the receiver terminal corresponding to the transmitted preview; and transmitting the received original multimedia data to the receiver terminal as the fourth type of the multimedia data (Mian, Para.20, the multimedia service center 142 can receive an original message 150 from an originating communication device 120. The original message 150 can be based on a wireless communication message protocol and can be of a first message type… The transcoder 146 can modify the original message 150 according to preferences of a message recipient communication device 130 to generate a second message 155 of a second message type. The multimedia service center 142 can then send the second message 155 to the message recipient communication device 130. The modification notification generation module 144 can generate a modification notification 157 indicating that the original message was modified. The multimedia service center 144 can then send the modification notification 157 to the originating communication device 120. The modification notification 157 can include the second message 155 of the second message type. Alternately, the modification notification 157 can provide an option to retrieve the second message 155 of the second message type.)
However Mian does not disclose the preview of the original multimedia data.
Lockhart discloses the preview of the original multimedia data (Lockhart, Para.54, each user the ability to create, edit and preview multimedia messages, and by giving each user the ability to pre-set criteria upon which any message is sent, Para.127, a "Preview" icon 2830, a "Share" icon 2832, a "Copy" icon 2834, a "Paste" icon 2836, a "Delete" icon 2838, a "Rename" icon 2840, an "MM Home" icon 2842 and a "MM Mailbox" icon 2844. In one embodiment, selection of the "New MM" 2826 icon will provide timelines for a new multimedia message; selection of the "Close MM" 2828 icon will close the current multimedia message that the user is working on; selection of the "Preview" 2830 icon will display a preview of the current multimedia message). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Mian with the teachings as in Lockhart. The motivation for doing so would have been for providing a new and innovative paradigm for sharing, trading, and using media and media messages. The invention includes an interactive media creator that enables users to obtain media components from multiple sources (including live recording, the cloud, a mobile web site, a local device, personal computer, etc.) and put, edit, mix and organize them into a single interactive multimedia message that can be shared in various formats (email, SMS, streaming, wmv, mp4, etc.) with any other device or location where they play as videos. Transmission of the media and media messages is preferably performed through the use a messaging container format that enables recipients not only to view the created message, but also use, edit, mash, save, synthesize, and/or include any of the individual media components in new messages that can be shared over and over. (Lockhart, Para.,14).


As per Claim 7, Mian in view of Lockhart disclose the method of claim 4, wherein the processing of the request comprises: transmitting an event notification to the receiver terminal as the second type of the multimedia data, the event notification corresponding to the multimedia message; determining the second context is different from the first context based on determining that the event notification has been displayed through a message application installed on the receiver terminal; receiving one of the preview of the original multimedia data or the original multimedia data as the third type of the multimedia data from the sender terminal in response to determining the second context is different from the first context; and transmitting one of the preview or the original multimedia data to the receiver terminal as the fourth type of the multimedia data in response to determining the second context is different from the first context (Mian, Para.20, the multimedia service center 142 can receive an original message 150 from an originating communication device 120. The original message 150 can be based on a wireless communication message protocol and can be of a first message type… The transcoder 146 can modify the original message 150 according to preferences of a message recipient communication device 130 to generate a second message 155 of a second message type. The multimedia service center 142 can then send the second message 155 to the message recipient communication device 130. The modification notification generation module 144 can generate a modification notification 157 indicating that the original message was modified. The multimedia service center 144 can then send the modification notification 157 to the originating communication device 120. The modification notification 157 can include the second message 155 of the second message type. Alternately, the modification notification 157 can provide an option to retrieve the second message 155 of the second message type.).
However Mian does not disclose the preview of the original multimedia data.
Lockhart discloses the preview of the original multimedia data (Lockhart, Para.54, each user the ability to create, edit and preview multimedia messages, and by giving each user the ability to pre-set criteria upon which any message is sent, Para.127, a "Preview" icon 2830, a "Share" icon 2832, a "Copy" icon 2834, a "Paste" icon 2836, a "Delete" icon 2838, a "Rename" icon 2840, an "MM Home" icon 2842 and a "MM Mailbox" icon 2844. In one embodiment, selection of the "New MM" 2826 icon will provide timelines for a new multimedia message; selection of the "Close MM" 2828 icon will close the current multimedia message that the user is working on; selection of the "Preview" 2830 icon will display a preview of the current multimedia message). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Mian with the teachings as in Lockhart. The motivation for doing so would have been for providing a new and innovative paradigm for sharing, trading, and using media and media messages. The invention includes an interactive media creator that enables users to obtain media components from multiple sources (including live recording, the cloud, a mobile web site, a local device, personal computer, etc.) and put, edit, mix and organize them into a single interactive multimedia message that can be shared in various formats (email, SMS, streaming, wmv, mp4, etc.) with any other device or location where they play as videos. Transmission of the media and media messages is preferably performed through the use a messaging container format that enables recipients not only to view the created message, but also use, edit, mash, save, synthesize, and/or include any of the individual media components in new messages that can be shared over and over. (Lockhart, Para.,14).



As per Claim 8, Mian in view of Lockhart disclose the method of claim 7, further comprising: determining a third context by analyzing third contextual information collected from each of the sender terminal and the receiver terminal after determining the second context; determining the third context is different from the second context based on determining an original copy request from the receiver terminal corresponding to the transmitted preview has been received from the receiver terminal; changing the third type of data to a fifth type of the multimedia data or the fourth type of the multimedia data to a sixth type of data in response to determining the third context is different from the second context, the third type of data being the preview, the fourth type of the multimedia data being the preview; receiving the original multimedia data from the sender terminal as the fifth type of the multimedia data in response to determining the third context is different from the second context; and transmitting the received original multimedia data to the receiver terminal as the sixth type of the multimedia data (Mian, Para.20, the multimedia service center 142 can receive an original message 150 from an originating communication device 120. The original message 150 can be based on a wireless communication message protocol and can be of a first message type… The transcoder 146 can modify the original message 150 according to preferences of a message recipient communication device 130 to generate a second message 155 of a second message type. The multimedia service center 142 can then send the second message 155 to the message recipient communication device 130. The modification notification generation module 144 can generate a modification notification 157 indicating that the original message was modified. The multimedia service center 144 can then send the modification notification 157 to the originating communication device 120. The modification notification 157 can include the second message 155 of the second message type. Alternately, the modification notification 157 can provide an option to retrieve the second message 155 of the second message type.).
However Mian does not disclose the preview of the original multimedia data.
Lockhart discloses the preview of the original multimedia data (Lockhart, Para.54, each user the ability to create, edit and preview multimedia messages, and by giving each user the ability to pre-set criteria upon which any message is sent, Para.127, a "Preview" icon 2830, a "Share" icon 2832, a "Copy" icon 2834, a "Paste" icon 2836, a "Delete" icon 2838, a "Rename" icon 2840, an "MM Home" icon 2842 and a "MM Mailbox" icon 2844. In one embodiment, selection of the "New MM" 2826 icon will provide timelines for a new multimedia message; selection of the "Close MM" 2828 icon will close the current multimedia message that the user is working on; selection of the "Preview" 2830 icon will display a preview of the current multimedia message). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Mian with the teachings as in Lockhart. The motivation for doing so would have been for providing a new and innovative paradigm for sharing, trading, and using media and media messages. The invention includes an interactive media creator that enables users to obtain media components from multiple sources (including live recording, the cloud, a mobile web site, a local device, personal computer, etc.) and put, edit, mix and organize them into a single interactive multimedia message that can be shared in various formats (email, SMS, streaming, wmv, mp4, etc.) with 


As per Claim 20, Mian in view of Lockhart disclose the method of claim 1, wherein the request for transmitting the multimedia message does not include the multimedia message (Lockhart, Para.60, the messenger suite may also include a interactive multimedia messaging system 310 for compiling multimedia messages that can be transmitted using the email, IM, or text/SMS functions, and a message transmission manager 312 configured to control transmission of messages based on one or more user-specified criteria. ).


Claim 9 and Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over over Mian et al., “hereinafter Mian” (U.S. Patent Publication: 20070213077) in view of Lockhart et al., “hereinafter Lockhart” (U.S. Patent Publication: 20120259926) and further in view of Brown et al. “hereinafter Brown” (U.S. Patent Publication: 20190268289).


As per Claim 9, Mian in view of Lockhart disclose the method of claim 1, further comprising: 
However Mian in view of Lockhart does not disclose transmission history data and transmitting an identifier of the second type of the multimedia data or an identifier of a message previously used to transmit the second type of the multimedia data to the receiver terminal in response to determining the second type of the multimedia data has previously been transmitted to the receiver terminal.
Brown discloses determining whether the second type of the multimedia data has previously been transmitted to the receiver terminal based on transmission history data; and transmitting an identifier of the second type of data or an identifier of a message previously used to transmit the second type of the multimedia data to the receiver terminal in response to determining the second type of the multimedia data has previously been transmitted to the receiver terminal, wherein the transmitted identifier of the second type of the multimedia data or the transmitted identifier of the message enables the receiver terminal to identify data previously transmitted to and stored in the receiver terminal (Brown, Para.07, The identification of the keywords and a message transmission history of the first user is used to enable selection of a message of a first entity.  The selected message of the first entity is caused to be displayed by the communication application within a message framework that frames the first user messaging service message, Para.35, transmit the actual selected message/content item to the communication application hosted on the user device, may transmit a link (e.g., a Uniform Resource Locator) to the communication application, and/or may transmit an identifier associated with an item of content previously stored on the user device, Para.82, the communication application on the message initiation device may enable a user to compose an MMS message (e.g., comprising a video item or a banner item), which is transmitted as an SMS message (e.g., where a link to the video/banner rather than the video/banner itself is include in the SMS message), which may be converted back to an MMS by the message receiving device by the user clicking on or otherwise selecting the link to thereby retrieve the video item). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Mian, Lockhart with the teachings as in Brown. The motivation for doing so would have been for relating to a real-time messaging platform and method configured to enable at least two users to conduct an instant messaging session (including one or more messages), while enabling a third party to provide messaging content for the messaging session without requiring either of the two users to add the third party to the messaging session.  Thus, a third party message may be automatically added to a message being sent from a first user to second user.  The third party may be inhibited from accessing the identifies or phone numbers of the two users. (Brown, Para.05).

With respect to Claim 15 is substantially similar to Claim 9 and is rejected in the same manner, the same art and reasoning applying.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449